IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 741
                                                    :
         ORDER APPROVING THE                        :         SUPREME COURT RULES
         REVISION OF THE COMMENT                    :
         TO PENNSYLVANIA RULE OF                    :         DOCKET
         EVIDENCE 902                               :
                                                    :


                                                ORDER


PER CURIAM

    AND NOW, this 12th day of June, 2017, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been published for public
comment at 46 Pa.B. 3793 (July 16, 2016):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that the Comment to Pennsylvania Rule of Evidence 902 is revised in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective November 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.